Title: To James Madison from Edward Carrington, 2 February 1791
From: Carrington, Edward
To: Madison, James


My Dr sir,
Powhatan Feb. 2. 1791
I am just favored with yours of the 2d. Ult: also with that covering the report of the Attorney Genl. Accept my thanks for both. The subject of an Excise did sometime ago excite much apprehension here owing to its being contemplated, and industriously represented by some, with all the horrible circumstances said to attend that of England: much conversation has been held upon it through the Country, and it begins to be understood that the Similarity exists in name only—& that it will operate most heavily on the Eastern States. Some resource other than the impost must doubtless be tried: that is perhaps already Strained too high to ensure faithful collections—high imposts produce corruption amongst the Shippers of goods & from them it is too apt to be infused into the Officers of Govt. Witness the British Customs where the price of bribery is little less than openly acknowledged as a perquisite of Office. So far as I rely on my own imperfect judgment, a direct Tax would be the most equal mode of raising Money; yet, as there is so great an aversion to it, it may be well to let the people find their error from experience, and desire the exercise of the measure. As to a Militia I expect that several sessions must pass off before a plan for establishing one will be agreed on. There is great diversity of opinion both in & out of Congress upon that subject, & it is of a Nature to excite much jealousy. I possess but little knowledge of the principles of Banks—I consider it however as an established truth that they are extremely useful to all commercial Countries, and that the accumulation of wealth in the particular spots where they are situated is not so great as to overbalance the accommodations they afford to the distant parts which feel their influence. Nor do I think their benefits can possibly be extensive unless they are situated in large Commercial Cities having many distant connections, for otherwise the Notes cannot circulate far from whome [sic]. This is one consideration why I should not expect to see a Bank flourish in any of our small southern Towns, & why I should rely on greater benefits from a Bank in Phila. or N. York than in Richmond—the paper of the Banks of Phila. & N. York have often been a means of Virga. Planters & Farmers meeting Purchasers for their Crops, by the Bills being more portable than specie, nor yet have these Notes prevented as much specie as we wanted from coming amongst us, because the Bills always travel back in exchange for Cash when they become redundant. These considerations would perhaps incline me, were I for a National Bank to fix it intirely in Phila. It is however questionable whether it is necessary or even politic to have one at all, at least for the present—the private banks now in being give every useful facility to Trade, & in the infancy of Government perhaps both its time & money might be better employed, especially as it may not be clearly foreseen what influence the measure might have on the future residence of the Governmt. To these observations I will add one on the subjects of which the Secretary proposes to compose the Bank—these are, a little money, & a great deal of public paper—the latter to be carried to Market in case of a run on the Bank beyond the reach of the specie: may there not be danger of attempts to break the bank, such as are frequently made on others, & in a case of this sort, may we not be forced to carry into the market, so much paper as to produce the fatal issue, by the fall of price? You requested my ideas on this business—these observations are founded neither in reading nor experience, they may therefore be illy founded, & are certainly very imperfect—you will take them as they may seem to merit your consideration.
As to the Census few returns have yet come in—I have reason to beleive it is going on well & that our Numbers will be great. I am yr Affe. Freind &c.
Ed Carrington
